 



Exhibit 10.64

     
 
  November 29, 2005

Judith Rodin, PhD.
President
The Rockefeller Foundation
420 Fifth Avenue
New York, NY 10018
Dear Judith:
          This will confirm the following agreement relating to the deferral of
your director’s fees in 2006.
          1. All director’s fees and retainers (“Fees”) payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2006 through December 31, 2006, will be deferred and paid to you in
accordance with this letter agreement.
          2. Interest will be accrued on the amounts to be paid on a deferred
basis pursuant to paragraph 1 above, from the date such fees would otherwise
have been paid to the date actually paid, at the prime rate which The Chase
Manhattan Bank (National Association) from time to time charges in New York for
90-day loans to responsible commercial borrowers, such interest to be compounded
monthly.
          3. The total amount to be paid on a deferred basis plus the aggregate
amount of interest accrued thereon will be paid to you in a lump sum
distribution on the 30th business day after the date when you cease to be a
Director of AMR Corporation.
          4. In the event of your death, the number of Stock Equivalent Units as
of your date of death will be multiplied by the fair market value of AMR stock
during the calendar month immediately preceding your death, and the amount paid
to the Trustees under your Revocable Agreement of Trust, dated September 15,
1997, as amended February 20, 2004, Judith Rodin Settlor and Trustee.

 



--------------------------------------------------------------------------------



 



          If the foregoing is satisfactory to you, please indicate by signing
one of the originals (two are enclosed) and returning it to me.

         
 
  Very truly yours,    
 
       
 
  Charles D. MarLett
Corporate Secretary    
 
       
Accepted and agreed:
       
 
       
/s/ Judith Rodin
 
       
Judith Rodin
       
 
       
12/05/2005
 
       
Date
       

 